DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Status of Examination
	Claims 15, 19, 21-22, 24-32 and 34-40 are pending and currently under examination. 
Applicants claim a method for regulating the pH of a soil by applying a water softener, such as monosodium or monopotassium citrate and at least one alkali carbonate-containing material, such as natural ground calcium carbonate obtained from marble, limestone or chalk, having a weight median particle size d50 value of ≤ 50.0 microns by applying an aqueous suspension comprising 0.001 to 20 wt% of calcium carbonate therein to a soil in an amount of from 1.0 to 100.0 kg/ha per pH increase of 0.1 of the soil.
	The claims will be given their broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 19, 21-22, 24-32 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chantegret (EP 0924176 B1, of record) in view of Murdoch (AU 691460 B3), Frizzell et al. (US 7,695,541 B1), Domka et al. (Prace Naukowe Instytutu Górnictwa Politechniki Wrocławskiej. Konferencje 95.31 (2001): 75-94) and Turley (US 2008/0066509 A1).  
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Chantegret teaches applying to soil an aqueous suspension of particles of calcium carbonate at 65 wt%, such as the natural calcium carbonate chalk (Claims 1, 10, para [0044]).  The goal of the soil treatment is to increase the alkalinity of the soil and to do so wherein the effectiveness and agronomic reactivity is improved (Claim 1, para [0049]).  The particles may have specific surface area of 3 m2/g to 9 m2/g and a median diameter of less than 7 nanometers and improve dynamic exchange and assimilation by plants as well as make production of crops easier to manage because the effect of the treatment is much faster than that achieved by prior art compositions (para [0019], [0023], [0030]-[0031]).  The composition is designed to be stable and easily sprayable and can be mixed with additional ingredients, such as fertilizer, anti-freeze agents, anti-evaporation agents, bactericides (para [0039]-[0042], [0052]).  
Chantegret also teaches that the aqueous suspension may be applied with irrigation water (Claim 30).  Chantegret exemplifies an application rate of 2,000 kg/ha, which results in an increase in the pH of the soil of 0.8, corresponding to a resulting application rate of 250kg/ha per 0.1 increase in pH (Table 1-test No. 1, Claim 26, para [0035], [0047], [0050], [0053], [0054]). It is important to note that Chantegret demonstrates that there is a direct link between the magnitude of pH change based upon the volume/amount of soil to be treated as well as a link between magnitude of pH change and the starting pH of a soil (Table 1, compare test 1 and 2, as well as 1 and 3 and 2 and 3).  When compared to test 1, the pH change is reduced in test 2, but the volume of soil treated was increased, (i.e. weight and depth of soil treated was increased in test 2) (Table 1). With regards to the starting pH it is noted that while pH change in test 3 was only 0.2, the starting pH was significantly higher than in test 1.  Additionally, while the application rate was the same in test 2 and 3 and the amount of dirt treated was identical, however, the pH change in test 2 was twice that of test 3 (Table 1).  Furthermore, Chantegret also teaches that there is a direct link between the addition of the liquid basic soil amendment and the resulting pH of the soil as well as demonstrates neutralization of the soil (Claims 31, 33, para [0014]).  Additionally, the composition may be concentrated for transport and then diluted in water to provide the sprayable suspension (para [0038]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
 Chantegret teaches the composition and method for adjusting soil pH as discussed above, but fails to specifically teach the addition of a water softener, claimed calcium carbonate percentage, the application rate of 1-100 kg/ha or 1-75 kg/ha per 0.1 rise in soil pH and the particle size and density listed in claims 15, 21, 32 and 36-39.  The teachings of Murdoch, Frizzell et al., Domka et al. and Turley help to cure these deficits.
Murdoch teaches an aqueous suspension of calcium carbonate, wherein the calcium carbonate is present at approximately 16.6%, which is applied to soil to raise the pH of the soil (whole document, especially pg 7, 9).  Murdoch teaches that particle size of calcium carbonate (lime) is a very significant factor in dissolution time, where large particle sizes result in slow dissolution time and copious amounts of water to dissolve the lime particles and wherein small particles provide greater surface area and enhanced solubility in comparison to larger particles (pg 3).  The calcium carbonate may be provided in the form of a precipitate that is in fine particles (pg 4).  Application of calcium carbonate may be made 6.25 kg/ha to increase the pH by 0.1 (pg 7).  The suspension may also contain gelling or suspending agents to permit the composition to stick to foliage and the ground when applied (pg 8-9).  Upon raining, the calcium carbonate penetrates the soil gradually and may have an activity in the soil for 2 or more years (pg 9).  Murdoch demonstrates a ratio of treated soil to pretreated soil to be 1.07 after two weeks and an application rate of 5 kg/ha (pg 10).  A ratio of treated to pretreated pH with 12.5 kg/ha after two months was approximately ~1.25, ~1.15 and ~1.08 depending on how deep at which the soil pH was measured (pg 12).  Murdoch further evidences that the measurement depth of the pH (which correlates to volume of soil treated), or in other words how the pH was measured, is very pertinent to the actual pH measured in the same treated soil, where a significantly higher pH was measured at the top 1 inch of soil than at 3 inches, even after 3 months had passed (pg 12).  Murdoch teach the addition of thickening or gelling agents (pg 4).  Murdoch further teach the importance of any cations present being present as a chelate in order to prevent the cations from interacting with other ingredients in the formulation or in the soil (pg 6). 
Frizzell et al. teach an aqueous fertilizer composition that contains calcium carbonate and at least one water soluble calcium salt as well as plant nutrients, surfactant, thickeners and a biocide, where the calcium salts comprise about 2 to about 70 wt% of the aqueous suspension (abstract, col 3, ln 50-59).  Frizzell et al. specifically envisions using this composition by applying it to soil to buffer acids present in the soil to which it is applied, and thus raise the pH of the soil (col 3, ln 39- 49).  The compositions are designed to be sprayable and may be applied by spraying or drip irrigation (col 3, ln 14-15; col 4, ln 39-41). The composition may be diluted 7:1 of water, giving calcium salts of 0.2-20 wt% of the diluted composition (col 5, ln 39-42).  The calcium carbonate has a mean particle size of less than 20 microns, such as about 3 microns or less, which overlaps with the size required by claims 15, 21 and 32 (claim 7, col 4, ln 9-19).  
Domka et al. teaches that natural (ie unmodified) chalk particles contained approximately 97% calcium carbonate, and that when sieved through a 0.63 µm mesh, chalk particle aggregates with a mean particle size of 0.5786 µm were obtained (pg 86, para 5, Table 3, abstract).  The chalk had a density of 2.59 g/cm3 and a specific surface area of 8.6 m2/g (pg 86, para 5 to pg 87, para 1). 
Turley teaches a biodegradable soil amendment formulation that enhances water, fertilizer and nutrient retention in soil (abstract, para [0001]).  The formulation contains a thickener, a water softener, nutrients and a surfactant (abstract, claims 4, 13, para [0010]-[0011]).  The water softener is present in an amount of 0.01 to 8% w/v, or more narrowly 0.03 to 5% w/v and is preferably sodium tripoly phosphate (para [0012], [0032]).

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chantegret, Murdoch and Frizzell et al. because all references are directed to aqueous suspensions that contain calcium carbonate particles that are used to neutralize acids within soil to which they are applied.  It would have been obvious to make and apply an aqueous suspension of natural ground calcium carbonate, such as chalk, with a diameter of less than 50 microns, by mixing water with the natural ground calcium carbonate based upon the teachings of Frizzell et al. and Chantegret.  One of ordinary skill in the art would have been motivated to do so in order to neutralize the acids in the soil as suggested by Frizzell et al. As Chantegret actually demonstrates treating soil with a pH below 7.2 in order to neutralize it, it would have been obvious to one of ordinary skill in the art to treat soil with a pH below 7.2 to neutralize the soil with Frizzell’s calcium carbonate composition.  Additionally, as Chantegret specifically teach that the application of the composition is beneficial for the production of crops, it would have been obvious to one of ordinary skill in the art to apply the composition to soil where crops are growing or will be grown in order to impart fast and effective neutralization of acidic soil.
	Regarding the weight median particle size diameter d50, specific surface area as well as concentration of calcium carbonate and water softener in the composition, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the weight median particle size diameter d98, as Frizzel teach mean particle sizes that fall well below the d98 cutoff of 75 microns or 20 microns, such would have been obvious. Furthermore, as Murdoch teach that the calcium carbonate particle size is a result effective variable that effects water solubility and available surface area available to neutralize the soil, one of ordinary skill in the art would have found it obvious to routinely optimize the particle diameters, absent evidence to the contrary.  Regarding the applicant rate of 1-100 kg/ha or 1-75kg/ha per increase in pH by 0.1, such would have been prima facie obvious over the teachings of Murdoch, which teaches the desired pH increase, by applying at a rate that falls within the recited ranges.  Furthermore, Chantegret and Murdoch demonstrate that the efficacy of a fixed application rate in increasing pH of the soil is directly correlated with the volume of soil to be neutralized.  Thus, the application rate is a result effective variable that effects the degree in which the soil pH is increased and as such would have been a parameter that would have been routinely optimized when taking into consideration the desired degree of neutralization and the volume of soil to neutralize, absent evidence to the contrary.
	Regarding the limitation of claims 15 and 32 that require the addition of a water softener to the formulation, such would have been obvious over the teachings of Turley that teach inclusion of a water softener in a formulation to be applied to soil in amounts that largely fall within the amounts claimed.  Furthermore, addition of a water softener is especially obvious when combining the explicit teaching of inclusion of a water softening agent in the formulation when combined with the teachings of Murdoch, which emphasize the importance of ensuring that cations with a 2+ charge, which are found in hard water, are chelated or complexed so that they don’t interfere or interact with other ingredients in the formulation or soil.
Regarding the limitation of claim 15, 28 and 32 requiring a ratio of pH after to pH before treatment of 1.05 to 1.4, 1.05 to 1.2 or 1.05 to 1.1 when measured at 2, 4, 6, 8, 24 and/or 52 weeks, 2, 4, 6, 8, 24 and/or 52 weeks and 8, 24 and/or 52 weeks, such would have been obvious over the teachings of Murdoch, which demonstrate pH ratios at 2 weeks, 8 weeks and 12 weeks which fall into the require ratio ranges, while also teachings that the effect of the calcium carbonate lasts for at least two years.  Furthermore, while Chantegret evidences a pH ratio of 1.01 at 4 weeks, Chantegret and Murdoch makes clear that the degree of neutralization and thus ratio of pH after versus pH before not only depends on the amount of calcium carbonate but also on the volume of soil to neutralize (i.e. total acid present versus available calcium carbonate) and how that pH is measured (I.e. what depth the pH is measure).  Thus, a higher pH achieved after treatment and thus a higher ratio pH after to pH before would have been expected when a much smaller volume is treated with the same amount or even half the original calcium carbonate content.  Thus, the ratio of pH after to pH before would have been obvious base upon routine optimization, especially where higher neutralization is required of a smaller volume of soil with a fixed amount of calcium carbonate. 
Regarding the limitations of claims 29-31 that require a pH higher measured at 8, 12 and 16 weeks after application than pH measured before the application, Chantegret, Murdoch and Frizzell et al. make clear that adding calcium carbonate in an aqueous suspension to acidic soil results in buffereing/neutralizing the acid present in the soil and Murdoch teach this neturalizing effect lasts at least 2 years, and thus one of ordinary skill in the art would have had a reasonable expectation of successfully raising the pH 4, 8 and 12 weeks after application of the calcium carbonate composition.  
Although neither Chantegret, Murdoch, nor Frizzell et al. disclose all the characteristics and properties of the alkaline earth carbonate-containing compound disclosed in the present claims, such as the density, one of ordinary skill in the art would have had an expectation that a density falling within the claimed density range would have naturally been present based upon the teaching of the same calcium carbonate material, chalk, with a particle size that falls within the range claimed.  See PAR Pharm., Inc. v. TWI Pharms., Inc. 113 F.3d 1186, 1194-95 (Fed. Cir. 2014). Put another way, the prior art teaches the same chemical compound, ground calcium carbonate containing compound of chalk which has overlapping ranges of particle size and specific surface area, and thus such a density would have been inherent to the chalk taught by the prior art.  Furthermore, and to bolster this argument, the Domka et al. reference was included to demonstrate that ground chalk has a density that falls directly within the density claimed in claims 15 and 32 and thus this aspect would have been prima facie obvious over the combined prior art of record.  Regarding the density of claim 21, a density of 2.59 g/cm3 abuts the density of ground calcium carbonate containing material of claim 21 of 2.6 g/cm3 and would have been expected to give identical results and is thus obvious over the teachings of the prior art.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 15, 19, 21-22, 24-32 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chantegret (EP 0924176 B1, of record), Murdoch (AU 691460 B3), Frizzell et al. (US 7,695,541 B1), Domka et al. (Prace Naukowe Instytutu Górnictwa Politechniki Wrocławskiej. Konferencje 95.31 (2001): 75-94) and Turley (US 2008/0066509 A1) as applied to claims 15, 19, 21-22, 24-32 and 36-40 above, and further in view of Hoyt et al. (“Citrate” Detegents. Springer, Berlin, Heidelberg, 1992, 229-242).  
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Chantegret, Murdoch, Frizzell et al., Domka et al. and Turley suggest the method of claims 15, 19, 21-22, 24-32 and 36-40 as discussed above, including the addition of a phosphate water softener to the formulation. 

Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Chantegret, Murdoch, Frizzell et al., Domka et al. and Turley suggest the method of claims 15, 19, 21-22, 24-32 and 36-40 as discussed above, but fail to specifically teach the inclusion of monosodium citrate or monopotassium citrate.  The teachings of Hoyt et al. help to cure this deficit.
Hoyt et al. teach that citrate, such as sodium citrate, of which monosodium citrate would have been easily envisaged, is widely used as a detergent builder, used to chelate/sequester metal cations found in hard water (pg 229, summary; pg 232, para 4).  Hoyt et al. specifically teach substitution of citrate for phosphate water softeners/builders due to legislative restrictions on phosphates (pg 230, para 1).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute monosodium citrate in place of the phosphate water softener used in Turley based upon the teachings of Hoyt that citrate is very commonly used to replace phosphate water softeners that are restricted by legislation.  Furthermore, one of ordinary skill in the art would have done so with a reasonable expectation of success as Hoyt et al. teach that citrates work well to sequester or chelate metal ions found in hard water.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Response to Arguments
	The cancelation of claim 33 has rendered the 112(b) rejection of this claim moot. Thus, the 112(b) rejection of claims 33-34 is hereby withdrawn.
	The entered amendments to claims 15 and 32, which require the presence of a water softener, has rendered the previous rejection moot.  Thus, the previous 103 rejections of record are hereby withdrawn.  Upon further search and consideration, new 103 rejections are added which includes the references Turley, which disclose an aqueous soil treatment which includes a phosphate water softener, and Hoyt et al., teach replacing phosphate water softeners with sodium citrates which possess excellent ability to sequester hard water cations. 
Applicant traverses the previous 103 rejections by arguing that the prior art of record does not teach use of water softeners, nor teach use of a softener will prevent clogging.  This was not found persuasive in view of the new art of record, which would have obviated inclusion of a water softener.   Applicant further argues that Murdoch teaches away from using natural ground calcium carbonate by teaching natural calcium carbonate typically has larger sizes and thus is deemed irrelevant and cannot cure the alleged deficits of Fizzell and Chantegret.  This line of reasoning were not found persuasive.
	Regarding the teaching argument, the specific teachings of Murdoch which supposedly teach away from using natural calcium carbonate containing materials have to do with the particle size of some natural products being orders of magnitude larger than those of the precipitated calcium carbonate, leading to delays in dissolution of the particles and thus delay in the antacid action of the particles.  This teaching is not a teaching away of using natural calcium carbonate because it does not criticize, discredit or otherwise discourage the solution claimed, especially if the particle sizes taught by Frizzell are used.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Furthermore, it is noted that Frizzell and Chantegret teach average particle sizes that are below that required by the claims, and thus do not support Applicant’s conclusion that Murdoch would have discouraged use of natural calcium carbonate due to larger particle size.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699